DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 11,191,105. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 16 of the instant application are merely an obvious variation of the claims  1 – 16 of the patent. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to realize that the both invention to provide an integrated circuit configured to control operation of a communication apparatus, the integrated circuit comprising: receiving circuitry, which, in operation, receives control signals from a base 5station in a first control resource set and in a second control resource set; transmitting circuitry, which, in operation, transmits a control signal and data; and control circuitry, which, in operation: controls the receiving circuitry to receive at least one entry, included in 10system information, out of a plurality of entries wherein each of the entries represents a respective candidate for configuration of the first control resource set; determines, based on the at least one entry, a configuration of the first control resource set, wherein the configuration of the first control resource set includes parameters corresponding to a subcarrier spacing and a bandwidth of the first control 15resource set; controls the transmitting circuitry to transmit a random access message associated with the first control resource set and to transmit a communication apparatus capability indication; controls the receiving circuitry to monitor control resources in the first 20control resource set after transmitting the random access message and to receive within the first control resource set an indication of a configuration of the second control resource set; and controls the receiving circuitry to monitor control resources in the first control resource set and/or in the second control resource set after receiving the 25configuration of the second control resource set. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claims 1 – 16  of the Patent recites all the limitations of claim 1 - 16 of the instant application respectively.

Instant Application
Patent
Claim 1: An integrated circuit configured to control operation of a communication apparatus, the integrated circuit comprising: receiving circuitry, which, in operation, receives control signals from a base 5station in a first control resource set and in a second control resource set; transmitting circuitry, which, in operation, transmits a control signal and data; and control circuitry, which, in operation: controls the receiving circuitry to receive at least one entry, included in 10system information, out of a plurality of entries wherein each of the entries represents a respective candidate for configuration of the first control resource set; determines, based on the at least one entry, a configuration of the first control resource set, wherein the configuration of the first control resource set includes parameters corresponding to a subcarrier spacing and a bandwidth of the first control 15resource set; controls the transmitting circuitry to transmit a random access message associated with the first control resource set and to transmit a communication apparatus capability indication; controls the receiving circuitry to monitor control resources in the first 20control resource set after transmitting the random access message and to receive within the first control resource set an indication of a configuration of the second control resource set; and controls the receiving circuitry to monitor control resources in the first control resource set and/or in the second control resource set after receiving the 25configuration of the second control resource set.
Claim 1: A communication apparatus, comprising: a receiver, which, in operation, receives control signals from a base station in a first control resource set and in a second control resource set; a transmitter capable of transmitting, which, in operation, transmits a control signal and data; and a circuitry, which, in operation: controls the receiver to receive at least one entry, included in system information, out of a plurality of entries wherein each of the entries represents a respective candidate for configuration of the first control resource set; determines, based on the at least one entry, a configuration of the first control resource set, wherein the configuration of the first control resource set includes parameters corresponding to a subcarrier spacing and a bandwidth of the first control resource set; controls the transmitter to transmit a random access message associated with the first control resource set and to transmit a communication apparatus capability indication; controls the receiver to monitor control resources in the first control resource set after transmitting the random access message and to receive within the first control resource set an indication of a configuration of the second control resource set; and controls the receiver to monitor control resources in the first control resource set and/or in the second control resource set after receiving the configuration of the second control resource set.
Claim 2: The integrated circuit according to claim 1, wherein the first control resource set is located within a first bandwidth and the second control resource set is located within a second bandwidth, the first bandwidth is a bandwidth in which resources allocated by control 30information carried in the first control resource set are located, and 40the second bandwidth is a bandwidth in which resources allocated by control information carried in the second control resource set are located.
Claim 2: The communication device apparatus according to claim 1, wherein the first control resource set is located within a first bandwidth and the second control resource set is located within a second bandwidth, the first bandwidth is a bandwidth in which any resources allocated by control information carried in the first control resource set are located, and the second bandwidth is a bandwidth in which any resources allocated by control information carried in the second control resource set are located.
Claim 3: The integrated circuit according to claim 2, wherein the first bandwidth and the second bandwidth are centered in a frequency domain.
Claim 3: The communication apparatus according to claim 2, wherein the first bandwidth and the second bandwidth are centered in a frequency domain.
Claim 4: The integrated circuit according to claim 2, wherein the bandwidth of the first control resource set is included in a bandwidth of the second control resource set, or the firs control resource set is a subset of the second control resource set.
Claim 4: The communication apparatus according to claim 2, wherein a bandwidth of the first control resource set is included in a bandwidth of the second control resource set, or the first control resource set is a subset of the second control resource set.
Claim 5: The integrated circuit according to claim 1, wherein 10the first control resource set includes common control information to be decoded by a plurality of communication apparatuses as well as user specific control information to be decoded only by a specific communication apparatus, and the second control resource set includes the user specific control information.
Claim 5: The communication apparatus according to claim 1, wherein the first control resource set includes common control information be decoded by a plurality of communication apparatuses as well as user specific control information to be decoded only by a specific communication apparatus, and the second control resource set includes the user specific control information.
Claim 6: The integrated circuit according to claim 1, wherein the control 15circuitry, in operation, controls the receiving circuitry to monitor the first control resource set if the communication apparatus is in an operation mode facilitating power-saving.
Claim 6:  communication apparatus according to claim 1, wherein the circuitry, in operation, controls the receiver to monitor the first control resource set if the communication apparatus is in an operation mode facilitating power-saving.
Claim 7: The integrated circuit according to claim 1, wherein the first control resource set is distributed in a frequency domain, and the control circuitry, in operation, controls the receiving circuitry to perform 20frequency hopping every first predetermined time interval to monitor the first control resource set.
Claim 7: The communication apparatus according to claim 1, wherein the first control resource set is distributed in a frequency domain, and the circuitry, in operation, controls the receiver to perform frequency hopping every first predetermined time interval to monitor the first control resource set.
Claim 8: The integrated circuit according to claim 7, wherein the second control resource set is distributed in the frequency domain, the control circuitry, in operation, controls the receiving circuitry to perform 25frequency hopping every second predetermined time interval to monitor the second control resource set, and 41the hopping pattern for the first control resource set is similar to the hopping pattern for the second control resource set.
Claim 8: The communication apparatus according to claim 7, wherein the second control resource set is distributed in the frequency domain, the circuitry, in operation, controls the receiver to perform frequency hopping every second predetermined time interval to monitor the second control resource set, and the hopping pattern for the first control resource set is similar to the hopping pattern for the second control resource set.
Claim 9: The integrated circuit according to claim 7, wherein the second control resource set is distributed in the frequency domain, 5the control circuitry, in operation, controls the receiving circuitry to perform frequency hopping every second predetermined time interval to monitor the second control resource set, and the hopping pattern for the first control resource set differs from the hopping pattern for the second control resource set at least in a frequency band in at least one time 10interval.
Claim 9: The communication apparatus according to claim 7, wherein the second control resource set is distributed in the frequency domain, the circuitry, in operation, controls the receiver to perform frequency hopping every second predetermined time interval to monitor the second control resource set, and the hopping pattern for the first control resource set differs from the hopping pattern for the second control resource set at least in a frequency band in at least one time interval.
Claim 10: The integrated circuit according to claim 1, wherein the control circuitry, in operation, selects the configuration of the first control resource set according to the subcarrier spacing and the bandwidth of the first control resource set which is supported by the communication apparatus.
Claim 10: The communication apparatus according to claim 1, wherein the circuitry, in operation, selects the configuration of the first control resource set according to the subcarrier spacing and the bandwidth of the first control resource set which is supported by the communication apparatus.
Claim 11: The integrated circuit according to claim 10, wherein the parameters included in the configuration of the first control resource set further correspond to a bandwidth capability range of the communication apparatus, and the control circuitry, in operation, selects the configuration of the first control resource set according to the bandwidth capability range.
Claim 11: The communication apparatus according to claim 10, wherein the parameters included in the configuration of the first control resource set further correspond to a bandwidth capability range of the communication apparatus, and the circuitry, in operation, selects the configuration of the first control resource set according to the bandwidth capability range.
Claim 12: The integrated circuit according to claim 10, wherein the control circuitry, in operation, in case the communication apparatus supports more than one configurations, performs selection of the configuration of the first control resource set as any of. random selection of one of the supported configurations; 25selection of a configuration with a default subcarrier spacing and a default bandwidth of the first control resource set; selection based on an identifier of the communication apparatus; and selection based on current channel conditions of the communication apparatus.
Claim 12: The communication apparatus according to claim 10, wherein the circuitry, in operation, in case the communication apparatus supports more than one configurations, performs selection of the configuration of the first control resource set as any of: random selection of one of the supported configurations; selection of a configuration with a default subcarrier spacing and a default bandwidth of the first control resource set; selection based on an identifier of the communication apparatus; and selection based on current channel conditions of the communication apparatus.
Claim 13: The integrated circuit according to claim 10, wherein the parameters included in the configuration of the first control resource set and/or parameters included in the configuration of the second control resource set include a hopping indication specifying whether or not a frequency hopping is applied to the corresponding control resource set.
Claim 13: The communication apparatus according to claim 10, wherein the parameters included in the configuration of the first control resource set and/or parameters included in the configuration of the second control resource set include a hopping indication specifying whether or not a frequency hopping is applied to the corresponding control resource set.
Claim 14: The integrated circuit according to claim 13, wherein the parameters included in the configuration of the first control resource set and/or the parameters included in the configuration of the second control resource set include a hopping pattern indication when the hopping indication indicates that a frequency hopping is applied.
Claim 14: The communication apparatus according to claim 13, wherein the parameters included in the configuration of the first control resource set and/or the parameters included in the configuration of the second control resource set include a hopping pattern indication when the hopping indication indicates that a frequency hopping is applied.
Claim 15: The integrated circuit according to claim 10, wherein 10the configuration of the second control resource set includes a subset of the parameters included in the configuration of the first control resource set, and the control circuitry, in operation, applies the remaining parameters of the parameters included in the configuration of the first control resource set to the second control resource set.
Claim 15: The communication apparatus according to claim 10, wherein the configuration of the second control resource set includes a subset of the parameters included in the configuration parameters of the first control resource set, and the circuitry, in operation, applies the remaining parameters of the parameters included in the configuration of the first control resource set to the second control resource set.
Claim 16: The integrated circuit according to claim 1, wherein the control circuitry, in operation, controls the receiving circuitry to monitor the first control resource set and/or the second control resource set, and to receive within the first control resource set and/or the second control 20resource set control information indicating a resource allocation for data transmission to the communication apparatus, wherein the resource allocation indicates a numerology including the subcarrier spacing and a cyclic prefix length.
Claim 16: The communication apparatus according to claim 1, wherein the circuitry, in operation, controls the receiver to monitor the first control resource set and/or the second control resource set, and to receive within the first control resource set and/or the second control resource set control information indicating a resource allocation for data transmission to the communication apparatus, wherein the resource allocation indicates a numerology including the subcarrier spacings and a cyclic prefix length.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633